

116 SRES 604 IS: Expressing the sense of the Senate that the Senate should not vote on the nomination of Michael Pack to be Chief Executive Officer of the United States Agency for Global Media unless and until Michael Pack corrects his false statements to the Committee on Foreign Relations of the Senate and the Internal Revenue Service.
U.S. Senate
2020-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 604IN THE SENATE OF THE UNITED STATESJune 3, 2020Mr. Merkley (for himself, Mr. Menendez, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONExpressing the sense of the Senate that the Senate should not vote on the nomination of Michael Pack to be Chief Executive Officer of the United States Agency for Global Media unless and until Michael Pack corrects his false statements to the Committee on Foreign Relations of the Senate and the Internal Revenue Service.Whereas the Constitution of the United States requires, and the people of the United States expect and deserve, that the Senate provide advice and consent only to those executive branch nominees who are fit to hold positions of public trust in the United States Government;Whereas Michael Pack is the nominee to be Chief Executive Officer of the United States Agency for Global Media, which is comprised of the Voice of America, Radio Free Europe, Radio and TV Marti, Radio Free Asia, and the Middle East Broadcasting Network;Whereas Michael Pack created and controls both Public Media Lab, a nonprofit company, and Manifold Productions LLC, a for-profit company which he owns;Whereas, since the creation of Public Media Lab, Michael Pack transferred 100 percent of the tax-exempt grants that Public Media Lab received to his for-profit company, Manifold Productions;Whereas, for several years, in documentation submitted to the Internal Revenue Service that asked whether Public Media Lab had provided grants to any entity controlled by an officer of the nonprofit, Michael Pack responded no when the true answer was yes;Whereas, for several years, in documentation submitted to the Internal Revenue Service that asked whether Public Media Lab conducted business with any entity with which it shared officers or directors, Michael Pack responded no when the true answer was yes;Whereas, in 2019, when the Committee on Foreign Relations of the Senate raised the subject of the false statements that Michael Pack had made to the Internal Revenue Service, Mr. Pack claimed, in response to a question for the record, that the false statements were an oversight;Whereas Michael Pack has refused to correct the false statements that he made to the Internal Revenue Service; andWhereas, in early 2020, Michael Pack provided false information to the Committee on Foreign Relations of the Senate with regard to his taxes; Now, therefore, be itThat the Senate—(1)should provide advice and consent to executive branch nominees only if those nominees have been truthful in their dealings with Congress and the executive branch;(2)should not vote on any nominee who has made verifiably false statements to Congress or the executive branch and who refuses to correct those statements; and(3)should not vote on the nomination of Michael Pack to be Chief Executive Officer of the United States Agency for Global Media unless and until Michael Pack corrects his false statements to the Committee on Foreign Relations of the Senate and the Internal Revenue Service. 